Title: To Alexander Hamilton from James McHenry, 5 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 5. 1800
          
          The Gentleman to whom the within letter is addressed was in March 1799. appointed a Second Lieutenant in the first regiment of Infantry. No information of his acceptance or non acceptance has been received at this Office.
          It appears that he was recommended by you and Mr. Egbert Benson. Be pleased to have this letter conveyed to him
          I am Sir Your obed servant
          
            James McHenry
          
          Major Genl Hamilton New York
        